Citation Nr: 1615517	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979, and again from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  A noncompensable rating for the Veteran's already service-connected left ear hearing loss was continued and new and material evidence to reopen the claim for service connection for right ear hearing loss was not found.  The Veteran continued to prosecute the claim for right ear hearing loss.  In a Board decision of April 2009, new and material evidence was found to reopen the claim for right ear hearing loss.  VA audiology examinations were scheduled for June 2009 and November 2009.  In June 2010, the Board found the evidence of record in relative equipoise and granted service connection for right ear hearing loss.  By rating decision of August 2010, the RO executed the Board decision and after evaluating the right ear hearing loss, recharacterized the disability as bilateral hearing loss, and a noncompensable rating was assigned, June 13, 2003, the date VA received the Veteran's claim to reopen and the date from which he has continuously prosecuted his claim.  


FINDING OF FACT

During the entire appellate period, the Veteran's bilateral hearing loss was manifested by level I hearing in both ears.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  A June 2009 letter to the Veteran advised him of evidence needed for his increased rating claim, what evidence he was responsible for obtaining and what evidence VA would attempt to obtain  He was also advised as to how VA determines the disability rating and effective date.  The duty to assist has been satisfied.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal.  

The Veteran underwent VA examinations in June 2009, November 2009, and July 2014.  The Board finds the VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's hearing loss rating claim decided herein.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.   

The Veteran was offered the opportunity to testify at a Board hearing in connection with the claim.  He informed the Board in November 2012, that he did not desire a Board hearing.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Bilateral hearing loss 

Service connection for left ear hearing loss was granted by rating decision of October 1997. A noncompensable rating was awarded, effective September 1995.   Service connection for right ear hearing loss was denied.  By rating decision of January 2004, new and material evidence to reopen the claim for service connection for right ear hearing loss was not found.  Service connection for right ear hearing loss continued to be denied and the Veteran continued to prosecute the claim.  In a Board decision of April 2009, new and material evidence was found to reopen the claim for right ear hearing loss.  VA audiology examinations were scheduled for June 2009 and November 2009.  In June 2010, the Board found the evidence of record in relative equipoise and granted service connection for right ear hearing loss.  By rating decision of August 2010, the RO executed the Board decision and after evaluating the right ear hearing loss, recharacterized the disability as bilateral hearing loss, and a noncompensable rating was assigned, June 13, 2003, the date VA received his claim to reopen and the date from which he has continuously prosecuted his claim.  

The Veteran maintains that his bilateral hearing loss is more severe than the noncompensable evaluation reflects.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).   

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).   

VA disability compensation for impaired hearing is generally derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, Table VII. Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, with Level XI representing profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

The Veteran underwent a private hearing evaluation in June 2009.  The findings were not in accordance with VA regulations.  

The Veteran underwent a VA audiology examination in June 2009.  He complained of bilateral hearing loss.  He reported that he was a full-time hearing aid user.  Pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
LEFT
25
30
35
70
RIGHT
25
30
35
45

Average pure tone thresholds were 34 for the right ear and 40 in the left ear.  The Maryland CNC word list revealed speech discrimination of 96 percent in the right ear and 96 percent in the left ear.  The diagnosis was mild to moderate sensorineural hearing loss, in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  

By intersecting the column in Table VI for average pure tone decibel loss falling between 0 and 41 with the line for percent of discrimination from 92 to 100, the resulting numeric designations is level I for both left and right ears.  The hearing acuity for the right and left ear at level I equates to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. § 4.86(a), (b) do not apply in this regard as there is no exceptional pattern of hearing impairment as defined in that regulation.  

The Veteran underwent additional VA audiology examination in November 2009.  He complained of hearing loss, tinnitus, and dizziness.  He reported that he was a mechanic for many years in the service.  

Pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
LEFT
20
20
35
65
RIGHT
20
25
30
40

Average pure tone thresholds were 29 for the right ear and 35 in the left ear.  The Maryland CNC word list revealed speech discrimination of 94 percent in the right ear and 94 percent in the left ear.  The diagnosis was mild to moderately severe sensorineural hearing loss in the left ear and mild sensorineural hearing loss in the right ear.  

By intersecting the column in Table VI for average pure tone decibel loss falling between 0 and 41 with the line for percent of discrimination from 92 to 100, the resulting numeric designations for both left and right ears is level I.  The hearing acuity for the right and left ear at level I equates to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. § 4.86(a), (b) do not apply in this regard as there is no exceptional pattern of hearing impairment as defined in that regulation.  

The Veteran underwent a VA audiology examination in July 2014.  He complained that he wore hearing aids but without them, he had frequent difficulty understanding speech on the telephone and in face-to-face conversations.  

Pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
LEFT
25
25
45
70
RIGHT
25
30
35
50

Average pure tone thresholds were 35 for the right ear and 41 in the left ear.  The Maryland CNC word list revealed speech discrimination of 96 percent in the right ear and 92 percent in the left ear.  The diagnosis was sensorineural hearing loss, bilaterally.   

By intersecting the column in Table VI for average pure tone decibel loss falling between 0 and 41 with the line for percent of discrimination from 92 to 100, the resulting numeric designations for both left and right ears is level I.  The hearing acuity for the right and left ear at level I equates to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. § 4.86(a), (b) do not apply in this regard as there is no exceptional pattern of hearing impairment as defined in that regulation.  

The Veteran states that his hearing loss is worse than his rating reflects.  He also complains of difficulty understanding conversations face-to-face and on the telephone.  However, it has been observed that schedular rating criteria are applied through "mechanical application," as applied to clinical test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Stated another way, the determining factor in the evaluation of a veteran's hearing impairment is not his or her subjective determination of that hearing loss or the use of hearing aids; it is the audiological test results.  

In sum, the evidence is against a compensable increased rating for bilateral hearing loss on a schedular basis. 

In reaching this conclusion, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007).  Thus, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

There is no evidence to show that the VA examinations of record are defective.  

The functional effects of his hearing loss disability are adequately addressed by the record, are adequately addressed under Martinak, and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The criteria providing for higher ratings has been explained thoroughly herein.  The current noncompensable rating adequately describes the severity of the Veteran's symptoms for this disability during the entire appeals period.  The Veteran's reported difficulty hearing conversational speech is not an unusual or exceptional feature of his hearing loss  Given that the applicable schedular criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as frequent periods of hospitalization or interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.  

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-66.  In the instant case, the Veteran is currently service connected for tinnitus, evaluated as 10 percent disabling, in addition to the hearing loss disability.  His combined rating is 10 percent from June 13, 2013.  None of the Veteran's complaints with regard to hearing loss and tinnitus are exceptional or unusual or not contemplated by the schedular rating criteria.  His hearing loss does not meet the requirements for an exceptional pattern of hearing impairment.  A combined extraschedular rating would not be for consideration during this appellate period.  Thus, referral for consideration of the assignment of a disability rating on an extraschedular basis based on the combined effects is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not alleged, nor does the record show, unemployability due to his bilateral hearing loss.  Therefore, the issue of entitlement to a TDIU based on the Veteran's bilateral hearing loss is not before the Board.  


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


